TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 22, 2021



                                       NO. 03-20-00137-CV


                                     Mark Groba, Appellant

                                                  v.

                                  Loree and Lipscomb, Appellee



  APPEAL FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on November 20, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.